EXHIBIT 99.39 NEWS RELEASE DATED MARCH 24, 2011 TASMANMETALSLTD Strategic Metals Strategic Locations News Release March 24, 2011 TASMAN GRADUATES TO TIER 1 ON THE TSX VENTURE EXCHANGE Vancouver, Canada – Tasman Metals Ltd. (“Tasman” or the “Company”) (TSXV:TSM) (Frankfurt:T61) (Pinksheets:TASXF). Mr Mark Saxon, President & CEO, announces that the TSX Venture Exchange has approved the Company’s graduation to Tier 1 issuer status effective March 24, 2011. "We are very pleased to have been graduated toTier 1 of the TSX Venture Exchange, the highest listing standard of the TSX Venture Exchange. This is a recognition of the strength and quality of our Scandinavian rare earth element portfolio, our management and our financial resources”, said Mark Saxon. On behalf of the Board, "Mark Saxon" Mark Saxon, President & CEO Investor Information www.tasmanmetals.com 1305 – 1090 West Georgia St., Vancouver, BC, V6E 3V7 Company Contact: Mariana Bermudez +1 (604) 685 9316 Investor Relation Consultants - Mining Interactive Nick Nicolaas +1 (604) 657 4058 Email: info@tasmanmetals.com Neither the TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this news release. Forward Looking Statements. This Company news release contains certain "forward-looking" statements and information relating to the Company that are based on the beliefs of the Company's management as well as assumptions made by and information currently available to the Company's management. Such statements reflect the current risks, uncertainties and assumptions related to certain factors including, without limitations, competitive factors, general economic conditions, customer relations, relationships with vendors and strategic partners, the interest rate environment, governmental regulation and supervision, seasonality, technological change, changes in industry practices, and one-time events.Should any one or more of these risks or uncertainties materialize, or should any underlying assumptions prove incorrect, actual results may vary materially from those described herein. HEAD OFFICE: Suite 1305 – 1090 West Georgia Street Vancouver, BCV6E 3V7 CANADA TSXV:TSM www.tasmanmetals.com info@tasmanmetals.com EUROPEAN OFFICE: Kyrkgatan 41 BODEN 961 35 SWEDEN
